 



EX-10.7

(Exhibit 10.7) Employment Agreement for Randolph C. Brown

Amended 6/2001

EMPLOYMENT AGREEMENT

     This Employment Agreement (the “Agreement”) is made and entered into as of
the 1st day of August 2003, between National Bank of Geneva (“Employer”), a bank
chartered under the laws of New York having its principal office at 2 Seneca
Street, Geneva, New York 14456 and Randolph C. Brown (“Executive”), an
individual residing at 114 Bradley Drive, Olean, New York 14760.

     WHEREAS, Employer wishes to employ Executive in an executive capacity, as
its President, and Executive wishes to accept such employment on the terms and
conditions set forth herein;

     NOW, THEREFORE, in consideration of the mutual promises, benefits and
covenants herein contained, Employer and Executive hereby agree as follows:

     1. Effective Date; Term.

     1.1 Effective Date. This Agreement shall be effective commencing on the
date hereof (the “Effective Date”).

     1.2 Initial Term. Employer employs Executive, and Executive accepts such
employment, for a three (3) year period commencing on the Effective Date (the
“Initial Term”).

     1.3 Renewal Term. This Agreement will automatically renew for successive
three year terms (each a “Renewal Term”) upon the expiration of the Initial Term
or a subsequent Renewal Term unless either party provides written notice to the
other at least ninety (90) days before the end of the Initial Term or Renewal
Term that such party does not intend to renew this Agreement upon the expiration
thereof.

     1.4 Termination. This Agreement may be terminated prior to the expiration
of the Initial Term or any Renewal Term as provided in Sections 4.1 and 4.4 of
this Agreement (see Early Retired Employee).

     2. Scope of Employment.

     2.1 Position and Duties. During the term of this Agreement, Employer shall
employ Executive to serve as the President of Employer. In such capacity,
Executive shall perform such executive, administrative and operational duties as
may be assigned to Executive from time to time by the Board of Directors of
Employer, provided that such assignments are materially consistent with the
current job description.

121



--------------------------------------------------------------------------------



 



     2.2 Exclusive Efforts. Executive agrees to serve Employer faithfully and to
the best of Executive’s ability and to devote Executive’s entire business time,
attention and efforts to the interests and business of Employer, its
subsidiaries and their affiliates.

     2.3 Compliance with Laws. Executive agrees at all times to strictly adhere
to and perform all his duties in accordance with applicable laws, rules and
regulations and the written policies and procedures of Employer in effect from
time to time.

     3. Compensation, Benefits and Expenses.

     3.1 Base Salary. Except as otherwise provided in this Agreement, during the
period from the Effective Date through December 31, 2003 (the “First Year”)
Employer shall pay to Executive a base salary at a rate of $190,000 per year
(the “Base Salary”). The Base Salary may be increased, in the sole discretion of
Employer, in a manner comparable to other senior executives, during the
remainder of the terms of this Agreement, but may not be decreased. Employer
shall pay the Base Salary to Executive in equal installments pursuant to
Employer’s standard payroll policies and Executive’s salary shall be subject to
such withholding or deductions as may be mutually agreed between Employer and
Executive or required by law.

     3.2 Bonus. In addition to the salary set forth in Section 3.1, Executive
may receive bonuses as follows:

3.2.1 If the Employer meets or exceeds target performance factors pursuant to
the Employer’s Senior Management Incentive Compensation Plan, the Executive
shall be paid a bonus which shall be determined by the Compensation Committee of
the Board of Directors of Employer.

3.2.2 The bonus earned by Executive each year during the term of this Agreement,
if any, shall be paid to Executive in a lump sum promptly after the Employer’s
audited annual financial results are publicly disclosed.

3.2.3 Payment of any bonus shall be subject to such withholding or deductions as
may be mutually agreed between Employer and Executive or required by law.

     3.3 Incentive Stock Plan Benefits. During the period of his employment,
Executive shall be entitled to receive grants of options under any incentive
stock plan operated by Financial Institutions, Inc. (“FII”) for its employees
and those of its subsidiaries, in such amounts as may be determined by the FII
Board of Directors or the FII Compensation Committee in a manner comparable to
other senior executives of FII.

     3.4 Fringe Benefits. During the period of his employment, Executive shall
be entitled to participate in FII’s plans for the welfare and benefit of its
employees to the extent Executive satisfies the requirements provided in such
health plans, including health standards, and other qualifications for
participation. In the event Executive becomes a “Retired Early Employee” as
defined in subparagraph 4.4.1, or is terminated for reasons other than those set
forth in subparagraphs 4.1.3, 4.1.4, 4.1.6 or 4.1.7 health insurance and dental
benefits will be continued as if Executive continued to remain an employee for
the remainder of the Initial Term or

122



--------------------------------------------------------------------------------



 



Renewal Term then in effect, or until Executive obtains a position offering
comparable benefits, whichever occurs first.

     3.5 Vacation and Holidays. During the term of this Agreement, Executive
shall accrue paid vacation in accordance with Employer’s policies of four
(4) weeks per calendar year. Executive shall be entitled to take accrued
vacation days and paid holidays in accordance with Employer’s policies
applicable to its employees generally. Executive may not carry forward vacation
days from year to year.

     3.6 Expenses. During the term of this Agreement, Employer authorizes
Executive to incur reasonable and necessary out-of-pocket business expenses in
the course of performing his duties and rendering services hereunder in
accordance with Employer’s policies with respect thereto, and Employer shall
reimburse Executive for all such expenses, provided (i) such expenses and the
purpose for which they were incurred, are in accordance with Employer’s
policies, and (ii) Executive timely submits to Employer expense reports and
substantiation of the expenses in accordance with Employer’s policies.

     3.7 Country Club Dues and Automobile Expenses. During the term of this
Agreement, Employer shall reimburse Executive for monthly membership dues at a
country club of Executive’s choosing, and shall provide Executive with use of a
suitable automobile.

     4. Termination of Employment.

     4.1 Events of Termination. Executive’s Employment by Employer shall
terminate at the expiration of the Initial Term or any Renewal Term provided
timely notice is given as provided in Section 1.3 and shall terminate prior to
the expiration of the then current term, if any of the following occur:



  4.1.1   the death of Executive;     4.1.2   the date on which Executive is
(i) determined to be “permanently disabled” as defined under the disability
insurance policy covering Executive, or (ii) if Executive is not covered by any
such disability policy, Executive is determined to be “totally disabled” by the
Board of Directors of Employer based upon the advice of a board certified
physician reasonably acceptable to Employer and Executive or his legal
representative, which may include a determination that Executive is or may be
unable, because of physical or mental illness or incapacity or otherwise, to
fulfill his duties under this Agreement for six consecutive months     4.1.3  
the commission by Executive of, or the determination by the Board of Directors,
based on reasonable evidence of misconduct as presented by a law enforcement
agency, or as a result of an internal or external audit or investigation, that
the Executive has committed (i) a criminal offense involving the violation of
state or federal law, (ii) a breach of fiduciary duty, (iii) a material act of
dishonesty, fraud or misrepresentation, or (iv) any act of moral turpitude which
the Board of Directors determines has or may be reasonably expected to have a
material detrimental impact on Employer’s business or operations, or which may
prevent, because of its demonstrated or demonstrable effect on employees,
regulatory

123



--------------------------------------------------------------------------------



 



agencies or customers, Executive from effectively performing his executive and
other duties under this Agreement;



  4.1.4   Executive materially neglects to satisfactorily perform the duties
which Executive is required to perform under this Agreement or performs such
duties other than in good faith, as determined by the Board of Directors. The
Board will provide a written notice to the Executive, specifying the
unsatisfactory performance and suggest what must be done to improve and maintain
such performance. The written notice will also specify the time period
(considered probationary period) given the Executive to correct such conduct.  
  4.1.5   the termination of Executive’s employment by Employer during the term
of this Agreement for any reason without cause other than pursuant to
Sections 4.1.1, 4.1.2, 4.1.3 or 4.1.4;     4.1.6   Executive’s resignation or
retirement; or     4.1.7   the mutual consent to such termination in writing by
Executive and Employer.

     4.2 Time of Termination. Executive’s employment with Employer shall
terminate immediately upon Executive’s death, upon written notice of termination
from Employer or Executive upon the occurrence of an event specified in
Sections 4.1.2, 4.1.3, 4.1.5 or 4.1.6, upon the expiration of the cure period
specified in Section 4.1.4, on the date specified in the agreement terminating
Executive’s employment pursuant to Section 4.1.7, or upon expiration of the
Initial Term or a Renewal Term if timely notice is given pursuant to Section 1.3
(as applicable, the “Termination Date”). Employer’s and Employee’s obligations
under this Agreement shall terminate upon such termination of employment without
any further action by the parties except to the extent specifically provided
herein.

4.3 Effect of Termination of Employment. Following the Termination Date:

4.3.1 Executive shall return all property of Employer as provided in Section 6
of this Agreement;

4.3.2 Executive’s base salary shall cease to accrue;

4.3.3 Subject to Section 4.4, the Board of Directors shall pay an appropriate
bonus to Executive as his bonus or other incentive compensation for the period
through the Termination Date computed consistently with the manner in which
Executive’s bonus or incentive compensation would have been determined for such
period, as defined in Section 3.2, if Executive’s employment had not terminated;

4.3.4 Executive’s participation in FII’s benefit plans shall cease except as
required by law, the terms of the plan(s) or as provided in subparagraph 3.4 of
this Agreement;

4.3.5 Executive shall cease to accrue vacation days and shall be paid for unused
vacation time accrued in accordance with Employer’s policies applicable to
employees generally; and

124



--------------------------------------------------------------------------------



 



4.3.6 Executive shall submit any claims for reimbursement of business expenses
incurred in accordance with Section 3.5 within the time period required under
Employer’s policies generally or Employer will not be obligated to reimburse
such expenses.

4.3.7 In the case of an Early Termination, the Employer shall have no further
liability to Executive hereunder, except as explicitly stated in this Agreement,
other than for earned but unpaid compensation and those benefits (accrued but
unpaid) to which Executive is entitled under this Agreement through the
Termination Date, including termination in the cases listed in Section 3.4,
continued fringe benefits as provided in such Section 3.4.

Upon Termination of Employment, for any reason, all split dollar insurance
policies in effect on the Executive’s life will terminate. The Executive shall
have the right, under the terms of the split dollar agreement, to purchase the
policies by paying to the Corporation an amount as defined in Article 7.1 of the
Split Dollar Agreement.

4.3.8 If, during the term of this Agreement, the Executive is terminated for
reasons other than those set forth in subparagraphs 4.1.1, 4.1.2, 4.1.3, 4.1.4,
4.1.6 or 4.1.7, Employer shall, during the one year period after the Termination
Date, make equal monthly payments or a single lump sum payment to the Executive
(which shall not be deemed base annual salary payments) in an amount such that
the present value of all such payments, determined as of the Termination Date,
equals the sum of (a) the Base Salary Amount paid to Executive, and (b) the
annual incentive compensation earned by Executive for the most recent tax year
ending before Termination Date occurred. It shall be at the discretion of the
Compensation Committee, as to whether the payment is made as a single lump sum
payment or equal monthly payments.

4.4. Change of Control and Change of Authority

4.4.1 Retired Early Employee. If a Change of Control and Change of Authority, as
such terms are defined in subparagraph 4.4.7 below, occurs during the term of
the Executive’s employment under this Employment Agreement, either the
Executive, on the one hand, or Employer, on the other, may elect by written
notice, given to the other party or parties, at any time within twelve
(12) months after such Change of Control and Change of Authority, to terminate
the employment of the Executive by Employer, whereupon the Executive will become
a “Retired Early Employee,” and will be entitled to receive such payments as are
provided hereafter in this Section 4.4. Such election and the termination of the
Executive’s employment shall become effective on the first day of the second
calendar month commencing after delivery of the notice or on such earlier date
as the Executive in his sole discretion may specify (the “Effective Date”).

4.4.2 Cash Payments. If the Executive should become a Retired Early Employee
hereunder, Employer shall, during the period commencing on the Effective Date
and ending two years thereafter (the “Pay-Out Period”), make equal monthly
payments or a single lump sum payment to the Executive (which shall not be
deemed base annual salary payments) in an amount such that the present value of
all such payments, determined as of the Effective Date, equals the sum of two
times the Base Salary Amount paid to

125



--------------------------------------------------------------------------------



 



Executive, as such term is defined in subparagraph 4.4.7 below, plus the sum of
the annual bonus earned by Executive, for the most recent two (2) tax years
ending before the date on which the Change of Control and Change of Authority
occurred. The Executive shall request the method of payment, however, it shall
be at the discretion of the Compensation Committee, as to whether the payment is
made as a single lump sum payment or equal monthly payments. The payment(s)
provided for in subparagraph 4.3.8 do not apply to Retired Early Employees who
receive cash payment(s) pursuant to this subparagraph.

If at any time during the Pay-Out Period the Compensation Committee of the Board
in its sole discretion shall determine, upon application of the Retired Early
Employee supported by substantial evidence, that the Retired Early Employee is
then under a severe financial hardship resulting from (i) a sudden and
unexpected illness or accident of the Retired Early Employee or any of his
dependents (as defined in section 152(a) of the Internal Revenue Code),
(ii) loss of the Retired Early Employee’s property due to casualty, or
(iii) other similar extraordinary and unforeseeable circumstance arising as a
result of events beyond the control of the Retired Early Employee, Employer
shall make available to the Retired Early Employee, in one (1) lump sum, an
amount up to but not greater than the present value of all monthly payments
remaining to be paid to him in the Pay-Out Period, calculated as of the date of
such determination by the Compensation Committee of the Board, for the purpose
of relieving such severe financial hardship to the extent the same has not been
or may not be relieved by (xi) reimbursement or compensation by insurance or
otherwise, (xii) liquidation of the Retired Early Employee’s assets (to the
extent such liquidation would not itself cause severe financial hardship), or
(xiii) distributions from other benefit plans. If (a) the lump sum amount thus
made available is less than (b) the present value of all such remaining monthly
payments, Employer shall continue to pay to the Retired Early Employee monthly
payments for the duration of the Pay-Out Period, but from such date forward such
monthly payments will be in a reduced amount such that the present value of all
such reduced payments will equal the difference between (b) and (a), above. The
Retired Early Employee may elect to waive any or all payments due him under this
subparagraph.

4.4.3 Acceleration of Stock Options. All options and other rights that Executive
may hold to purchase or otherwise acquire Common Stock of FII shall immediately
become vested and exercisable in full for the total number of shares that are or
might become purchasable thereunder, in each case without further condition or
limitation except the giving of notice of exercise and the payment of the
purchase price thereunder (but without amendment of the plan under which they
were issued). At his discretion, Executive may elect to surrender to Employer
his rights in any such options and rights held by him and, upon that surrender,
Employer shall pay him an amount in cash equal to the aggregate spread between
the exercise prices of all those options and rights and the value of the Common
Stock purchasable thereunder (or of any other security into which the Common
Stock has been exchanged or converted) as of the date of the termination of
employment, the value to be determined by the reported last sale price of the
Common Stock or that other security (or the mean between the reported last bid
and asked prices) on that date on NASDAQ (or, if it is not NASDAQ, on whatever
may then be the

126



--------------------------------------------------------------------------------



 



principal exchange or quotation system on which the Employer’s Common Stock or
that other security is traded at that time).

4.4.4 Life Insurance Policies. Employer shall repay any policy loans previously
taken on the Employer’s insurance policies on Executive’s life (provided that
the directors of Employer were given written notice promptly after the making of
any such loans which were made while Executive was the president and chief
executive officer of Employer), and then shall transfer to Executive any and all
of its right, title, and interest in and to all Employer life insurance policies
on Executive’s life (and upon that transfer, Executive shall be deemed to have
released Employer from any and all obligations it then owes to him to maintain
and pay premiums on those policies, all other provisions of any agreements under
which those policies were agreed to be maintained, however, to remain in
effect).

Upon termination of employment, all split dollar policies in effect on the
Executive’s life will terminate. The Executive shall have the right, under the
terms of the split dollar agreement, to purchase the policies by paying to the
Corporation an amount as defined in Article 7.1 of the Split Dollar Agreement.

4.4.5 Death of Retired Early Employee. If the Retired Early Employee dies before
receiving all monthly payments payable to him under subparagraph 4.4(b), above,
Employer shall pay to the Retired Early Employee’s estate, one (1) lump sum
payment in an amount equal to the present value of all such remaining unpaid
monthly payments, determined as of the date of death of the Retired Early
Employee. If the Retired Early Employee was receiving health insurance and
dental benefits pursuant to paragraph 3.4 hereof at the time of death, employer
shall continue to provide such health insurance and dental benefits to the
dependents of the deceased Retired Early Employee for the duration specified in
paragraph 3.4, if the Retired Early Employee had not died.

4.4.6 Indemnification of Executive. In the event a Change of Control and Change
of Authority occurs, Employer shall indemnify Executive for all reasonable legal
fees and expenses subsequently incurred by Executive through legal counsel
approved in advance by Employer [(which approval shall not be unreasonably
withheld)] in seeking to obtain or enforce any right or benefit provided under
this Employment Agreement, including but not limited to the rights and benefits
provided under this Section 4.4 and whether or not Executive has become a
Retired Early Employee hereunder, provided, however, that such right to
indemnification will not apply if and to the extent that a court of competent
jurisdiction shall determine that any such fees and expenses have been incurred
as a result of Executive’s bad faith or willful misconduct [or if such a court
dismisses the action seeking to enforce the right or benefit for failure to
state a claim]. Indemnification payments payable hereunder by Employer shall be
made not later than thirty (30) days after a request for payment has been
received from Executive with such evidence of indemnifiable fees and expenses as
Employer may reasonably request.

4.4.7 Definitions.

127



--------------------------------------------------------------------------------



 



     (i) The “Base Salary Amount” for purpose of this Paragraph 4.4 shall equal
the annual compensation payable by Employer to Executive and includable by
Executive in gross income for the most recent year ending before the date on
which the Change of Control and Change of Authority occurred.

     (ii) A “Change of Control” shall be deemed to have occurred if

          (A) any individual corporation (other than FII), partnership, trust,
association, pool, syndicate, or any other entity or any group of persons acting
in concert becomes the beneficial owner, as that concept is defined in
Rule 13d-3 promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as the result of any one or more securities
transactions (including gifts and stock repurchases but excluding transactions
described in subdivision (B), following), of securities of FII possessing twenty
percent (20%) or more of the voting power for the election of directors of such
entity,

          (B) there shall be consummated any consolidation, merger or
stock-for-stock exchange involving FII or the securities of FII in which the
holders of voting securities of FII immediately prior to such consummation own,
as a group, immediately after such consummation, voting securities of FII (or,
if FII does not survive such transaction voting securities of the corporation
surviving such transaction) having less than fifty percent (50%) of the total
voting power in an election of directors of FII (or such other surviving
corporation), excluding securities received by any members of such group which
represent disproportionate percentage increases in their shareholdings vis-à-vis
the other members of such group,

          (C) “approved directors” shall constitute less than a majority of the
entire Board of Directors, with “approved directors” defined to mean the members
of the Board of Directors of Employer as of the date of this Agreement and any
subsequently elected members who shall be nominated or approved by a majority of
the approved directors on the Board prior to such election, or

          (D) there shall be consummated any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions, excluding any
transaction described in subdivision (B), above), of all, or substantially all,
of the assets of FII to a party which is not controlled by or under common
control with FII.

     (iii) A “Change of Authority” shall be deemed to have occurred if upon the
occurrence of a Change in Control, Executive, without his/her written consent,
is required by Employer to accept any demotion, loss of title, or office,
reduction in his annual compensation or benefits, or relocation of his principal
place of employment by more than 25 miles from its location immediately prior to
the Change in Control; provided,

128



--------------------------------------------------------------------------------



 



     however, that Executive may consent in writing to any such demotion, loss,
reduction or relocation.

     5. Confidentiality; Inventions.

     5.1 Confidential Information. Executive has and will have access to and
participate in the development of or be acquainted with confidential or
proprietary information and trade secrets related to the business of Employer,
its subsidiaries and any affiliates (collectively, the “Companies”), including
but not limited to (i) business plans, software programs, operating plans,
marketing plans, financial reports, operating data, budgets, wage and salary
rates, pricing strategies and information, terms of agreements with suppliers or
customers and others, customer lists, reports, correspondence, tapes, disks,
tangible property and specifications owned by or used in the Companies’
businesses; (ii) operating strengths and weaknesses of the Companies’ officers,
directors, employees, agents, suppliers and customers, and/or (iii) information
pertaining to future developments such as, but not limited to, research and
development, software development or enhancement, future marketing plans or
ideas, and plans or ideas for new services or products, (iv) all information
which is learned or developed by Executive in the course and performance of his
duties under this Employment Agreement, including without limitation, reports,
information and data relating to the Employer’s acquisition strategies, and
(v) other tangible and intangible property which is used in the business and
operations of the Companies but not made publicly available (i) through (v) are,
collectively, (the “Confidential Information”).

     5.2 Treatment of Confidential Information; Confidentiality Agreements.
Executive shall not, directly or indirectly, disclose, use or make known for his
or another’s benefit any Confidential Information of the Companies or use such
Confidential Information in any way except in the best interests of the
Companies in the performance of Executive’s duties under this Agreement. In
addition, to the extent that Employer has entered into a confidentiality
agreement with any other person or entity Executive agrees to comply with the
terms of such confidentiality agreement and to be subject to the restrictions
and limitations imposed by such confidentiality agreements as if he was a party
thereto.

     5.3 Inventions. Executive shall promptly disclose both orally and in
writing to Employer all discoveries, ideas, software, developments, discoveries,
designs, improvements, innovations and inventions (collectively referred to
herein as “Inventions”), whether patentable or not, either relating to the
existing or contemplated business, products, services, plans, processes, or
procedures of Employer, or suggested by or resulting from Executive’s work at
Employer, or resulting wholly or in part from the use of Employer’s time,
material, facilities or ideas, which Executive made or conceived or may make or
conceive, whether or not during working hours, alone or with others, at any time
during the term of this Agreement or within one year thereafter, and Executive
agrees that all such inventions shall be the exclusive property of the Employer.

     5.4 Assignment of Inventions. Executive hereby assigns to Employer all his
rights and interests in and to all such inventions and all patents, copyrights,
trademarks or other types of intellectual property protection which may be
obtained on them, in this and all foreign countries. At Employer’s expense, but
without charge to it, Executive agrees to execute,

129



--------------------------------------------------------------------------------



 



acknowledge and deliver to Employer any specific assignments to any such
inventions or other relevant documents and to take any such further action as
may be considered necessary by Employer at any time to obtain or defend letters
patent in any and all countries, to obtain documents relating to registration,
ownership or transfer of copyrights, to vest title in such inventions in
Employer or its assigns, or to obtain for Employer any other legal protection
for such inventions.

     5.5 Survival of Obligations. The obligations of Executive under this
Section 5 shall survive the termination of Executive’s employment and the
expiration or termination of this Agreement.

     6. Return of Employer’s Property. Immediately upon the Termination Date,
Executive shall deliver to Employer all copies of data, information and
knowledge, including, without limitation, all notes, reference materials,
sketches, diagrams, reproductions, memoranda, documentation and records
incorporating or reflecting any Confidential Information, documents,
correspondence, notebooks, reports, computer programs, names of full-time and
part-time employees and consultants, and all other materials and copies thereof
(including computer disks and other electronic media) relating in any way to the
business of Employer in any way obtained by Executive during the period of his
employment with Employer, along with any automobile provided by Employer for
Executive’s use (the “Employer’s Property”). The Employer’s Property shall
belong exclusively to the Employer and shall be delivered to the Employer
immediately upon termination of Executive’s employment with the Employer, for
whatever reason said termination occurs. The obligations of Executive under this
Section 6 shall survive the termination of Executive’s employment and the
expiration or termination of this Agreement.

     7. Non-competition and Non-solicitation.

     7.1 Non-competition. During the term of this Agreement and during the
period for which Executive is entitled to receive compensation after the
termination of this Agreement pursuant to subparagraphs 4.3.8 or 4.4.2,
regardless of whether such compensation is paid in a lump sum rather than
monthly payments, Employee shall not engage, anywhere within New York State,
whether directly or indirectly, as principal, owner, officer, director, agent,
employee, consultant or partner, in the management of a bank holding company,
commercial bank, savings bank, credit union or any other financial services
provider that competes with FII, its subsidiaries or its products or programs
(“Restricted Activities”), provided that the foregoing shall not restrict
Executive from engaging in any Restricted Activities which Employer directs
Executive to undertake or which Employer otherwise expressly authorizes. The
foregoing shall not restrict Executive from owning less than 5% of the
outstanding capital stock of any company which engages in Restricted Activities,
provided that Executive is not otherwise involved with such company as an
officer, director, agent, employee or consultant

     7.2 Scope and Breach of Non-Competition. Subject to Executive’s continuing
compliance with the provisions of Section 7.1, Executive may be a principal,
owner, officer, director, agent, consultant or partner, of any corporation,
partnership or other entity. The foregoing provisions of Section 7.1 shall not
be held invalid because of the scope of the territory covered, the actions
restricted thereby, or the period of time such covenant is operative. In the
event of a breach or threatened breach by the Executive of Section 7.1, Employer
shall be

130



--------------------------------------------------------------------------------



 



entitled to a temporary restraining order and an injunction restraining
Executive from the commission of such breach. Nothing herein shall be construed
as prohibiting Employer from pursuing any other remedies available to it for
such breach or threatened breach, including the recovery of money damages.

     7.3 Non-solicitation. During the term of this Agreement and for a two
(2) year period following the Termination Date, Executive shall not, directly or
indirectly, without the written consent of Employer: (i) recruit or solicit for
employment any employee of Employer or FII or encourage any such employee to
leave their employment with Employer or FII, or (ii) solicit, induce or
influence any customer, supplier, lessor or any other person or entity which has
a business relationship with Employer or FII to discontinue or reduce the extent
of such relationship with Employer or FII.

     7.4 In the event that the Executive breaches any of the provisions of
paragraphs 7.1,7.2, or 7.3, the cash payments provided for by subparagraphs
4.3.8 or 4.4.2 shall cease immediately. Executive shall have no further
entitlement to receive cash payments pursuant to subparagraphs 4.3.8 or 4.4.2
and Employer shall have no further liability for such payments after the date of
Executive’s breach.

     7.5 The Executive and the Employer believe that the restrictions and
covenants in this section are reasonable and enforceable under the
circumstances. However, if any one or more of the provisions in this section
shall, for any, reason be held to be excessively broad as to time, duration,
geographic scope, activity, or subject, it shall be construed by limiting and
reducing it so as to be enforceable to the extent compatible with law and with
the Executive’s and the Employer’s intentions as stated herein.

     7.6 Survival of Obligations. The obligations of Executive and Employer
under this Section 7 shall survive the termination of Executive’s employment and
the expiration or termination of this Agreement.

     8. Miscellaneous.

     8.1 Remedies. Each of the parties hereto shall have all rights and remedies
set forth in this Agreement. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law or any other agreement or
contract to which such person is a party. Each party shall be entitled to
enforce such rights specifically (without the requirement of posting a bond or
other security), to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights granted by law. Without limiting
the generality of the foregoing, Executive specifically agrees that any breach
or threatened breach of Sections 5, 6 or 7 would cause irreparable injury to
Employer, that money damages would not provide an adequate remedy to Employer,
and that Employer shall accordingly have the right and remedy (i) to obtain an
injunction prohibiting Executive from violating or threatening to violate such
provisions, (ii) to have such provisions specifically enforced by any court of
competent jurisdiction, and (iii) to require Executive to account for and pay
over to Employer all compensation, profits, monies, accruals, increments or
other benefits derived or received by Executive as the result of any
transactions constituting a breach of such provisions.

131



--------------------------------------------------------------------------------



 



     8.2 Entire Agreement; Amendments and Waivers. This Agreement (including the
schedule hereto) represents the entire understanding and agreement between the
parties hereto with respect to the subject matter hereof and can be amended,
supplemented or changed, and any provision hereof can be waived, only by a
written instrument making specific reference to this Agreement signed by the
party against whom enforcement of any such amendment, supplement, modification
or waiver is sought. The waiver by any party hereto of a breach of any provision
of this Agreement shall not operate or be construed as a further or continuing
waiver of such breach or as a waiver of any other or subsequent breach. No
failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.

     8.3 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without reference to its
principles of conflicts of law.

     8.4 Notices. All notices, demands, solicitations of consent or approval,
and other communications hereunder shall be in writing and shall be delivered
personally, mailed, sent by telefax or sent by recognized commercial courier
(e.g., Federal Express). If delivered personally, such notice shall be deemed to
be given when delivered to the intended recipient. If delivered by mail, such
notice shall be deemed to be given five (5) days after having been deposited in
the United States mail so addressed, with postage thereon prepaid. If delivered
by telefax, such notice shall be deemed given when transmission of the notice is
complete to the telefax number of the other party. If delivered by recognized
commercial carrier, such notice shall be deemed given one (1) day after having
been delivered to a recognized commercial carrier for overnight delivery. All
such notices shall be addressed to the address set forth in the preamble to this
Agreement or to such other address which such party shall have given to the
other party for such purpose by notice hereunder.

     8.5 Captions. The headings used in this Agreement are intended for
reference purposes only and shall not control or affect in any manner the
meaning or interpretation of any of the provisions of is Agreement.

     8.6 Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of the remaining
provisions of this Agreement, and this Agreement shall be construed in all
respects as if such invalid or unenforceable provision were omitted. All
provisions of this Agreement shall be enforced to the full extent permitted by
law.

     8.7 Interpretation. The parties acknowledge and agree that: (i) each party
and its counsel reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; (ii) the rule of construction to
the effect that any ambiguities are resolved against the drafting party shall
not be employed in the interpretation of this Agreement; and (iii) the terms and
provisions of this Agreement shall be construed fairly as to all parties hereto,
regardless of which party was generally responsible for the preparation of this
Agreement.

132



--------------------------------------------------------------------------------



 



     8.8 Counterparts. This Agreement may be executed in any number of copies,
each of which shall be deemed an original, and all of which together will be
deemed one and the same instrument.

     8.9 Successors and Assigns. All covenants and agreements contained in this
Agreement by or on behalf of any of the parties hereto shall bind, and inure to
the benefit of the respective successors and permitted assigns of the parties
hereto whether so expressed or not. Neither party shall transfer or assign this
Agreement or any of their rights or obligations hereunder, whether by operation
of law or otherwise, without the prior written consent of the other party
hereto. Any attempted transfer or assignment of this Agreement or any rights or
obligations hereunder in violation of this provision shall be void ab initio.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

                 

  Financial Institutions, Inc.           National Bank of Geneva
By:
          By:    

               

  Peter G. Humphrey           Randolph C. Brown

  President & CEO           President & CEO

133